Citation Nr: 1530243	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from November 2007 to December 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied the benefit sought on appeal.

The Veteran appeared at hearing before a decision review officer at the RO in July 2014.  A transcript of the hearing testimony is associated with the claims file.  In a July 2014 statement (VA Form 21-4138), the Veteran indicated that he did not desire a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he was physically assaulted in active service, and that he has headaches as a result, he was not afforded an examination as part of the adjudication of his claim.  There is no record of an assault in the service treatment records, but there are notations of the Veteran's complaints of headaches, to include during an emergency room visit as he testified.  His testimony triggers VA's duty to provide an examination.  See 38 C.F.R. § 3.159(c)(4) (2014).

The Board also notes that the Veteran testified that he was treated by the family physician, T.C., for headaches (Transcript, p. 14), but there is no indication that VA has tried to obtain records related to that treatment.  The Veteran testified that he could not pay Dr. C; he did not indicate that there were no records.  The Veteran should at least be asked for the appropriate release.  There also is no indication in the service treatment records or service personnel records that the Veteran underwent a physical examination prior to his administrative discharge.  The AOJ should make further inquiry.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the record of the physical examination the Veteran reports having undergone at the time of his administrative separation from active service.

Efforts to obtain this record should continue until it is received, unless it is reasonably certain that it does not exist or that further efforts would be futile.

2.  The AOJ should ask the Veteran to authorize VA to obtain treatment records from Dr. T.C.  He should be told that he may submit the records himself.

3.  If any requested records cannot be obtained, the Veteran should be informed of the missing records, of the efforts made to obtain the records, and of what further actions will be taken.

4.  After the above is complete, the AOJ should arrange an examination of the Veteran to determine whether he has current residuals of an in-service head injury, including headaches.  

The examiner should opine as to whether the Veteran has had a headaches disorder or other residuals of a head injury at any time since 2012.  

If so, is there at least a 50-percent probability that the headaches or residuals of head injury had their onset in service, or are otherwise the result of a disease or injury in service?

If any headache disorder or other head injury residual is considered a disease of the nervous system, document the symptoms of the headache disorder or other residual that were present within a year of the Veteran's December 2008 discharge from service.

The examiner should provide reasons for all opinions.  The examiner should treat the Veteran's reports of injuries, symptoms and treatment as competent evidence that must be considered in providing the opinions.

4.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

